Citation Nr: 0843982	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946, and from January 1956 to June 1973.  The veteran died 
in December 2000.  The appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 2008, the appellant 
testified at a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


REMAND

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).  To establish service 
connection for a particular disability, the evidence must 
show that the disability resulted from disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

According to the Certificate of Death, the immediate cause of 
death was coronary artery disease due to or as a consequence 
of atherosclerosis due to or as a consequence of diabetes 
mellitus.  There were no other conditions contributing to 
death.

The appellant has made various contentions regarding the 
veteran's death.  She contends that the veteran had diabetes 
mellitus on his retirement examination and that this 
condition contributed to death.  In addition, she asserts 
that his service-connected left lower extremity disabilities 
contributed to the cause of the veteran's death.  She also 
maintains that the veteran was exposed to herbicides, 
asbestos, and lead-based paint, which contributed to the 
cause of the veteran's death.  

A review of the service treatment records shows that on the 
veteran's November 1972 retirement examination, the veteran 
underwent multiple sugar fasting tests.  He had elevated 
blood sugar on 3 random tests as well as on a 2 hour testing.  
The examiner attributed the abnormal tests to obesity and the 
veteran was diagnosed as having exogenous obesity.  The 
appellant, as noted, believes that these tests showed 
manifestations of diabetes mellitus which the record reflects 
was diagnosed in the early 1990's, although she believes it 
should have been diagnosed much earlier.  The diabetes 
mellitus played a role in the veteran's death, according to 
the Certificate of Death.  

The Board notes that the record before VA need only (1) 
contain competent evidence that the veteran has persistent or 
recurrent symptoms of current disability and (2) indicate 
that those symptoms may be associated with the veteran's 
active military service.  Duenas v. Principi, 18 Vet. App. 
512 (2004).  

In light of the foregoing, the Board finds a VA medical 
opinion should be obtained to determine if the veteran's 
death was in any way etiologically related to service, to 
include whether the abnormal blood sugar tests on retirement 
were the manifestations of the subsequently diagnosed 
diabetes mellitus.  The opinion should be based on a review 
of the claims file.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

First, under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 
30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist a claimant 
includes informing her or him of which evidence VA will 
provide and which evidence the claimant is to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

The appellant was sent VCAA letters in July 2003, July 2005, 
and March 2008; however, these letters do not comply with 
recent pertinent directives.  The Court issued certain 
directives pertinent to cases where the issue is service 
connection for the cause of the veteran's death in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court held that 
there is no preliminary obligation on the part of VA to 
perform, what in essence would be, a predecisional 
adjudication of a claim prior to providing to the claimant 
section 5103(a) notice.  Although section 5103(a) does not 
require a "predecisional adjudication" of the evidence in 
each case, the notice must be responsive to the particular 
application submitted.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006), at 9 ("The legislative interest underlying the VCAA 
notice requirement is the intent of Congress to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims").  This means that there is a middle 
ground between a predecisional adjudication and boilerplate 
notice with regard to the amount of detail and degree of 
specificity VA must provide for section 5103(a)-compliant 
notice.  The Court later stated that a more detailed notice 
potentially discourages a claimant from submitting additional 
or corroborative notice, and is contrary to the VCAA's 
purpose.

However, in DIC cases where the veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

However, where a veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim. 
 

In this case, the veteran was service-connected during his 
lifetime for left knee, left hip and pelvis, left tibia with 
bone graft, left iliac crest with donor bone graft, 
impairment of vision, and hearing loss disabilities.  
Accordingly, the appellant should be sent notification 
complying with Hupp.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority to include Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  

2.  Obtain a VA medical opinion.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that the 
veteran's death from coronary artery 
disease due to atherosclerosis due to 
diabetes mellitus, was in any way 
etiologically related to service.  The 
examiner should specifically comment on 
the veteran's abnormal blood sugar 
readings as documented on his November 
1972 retirement examination and indicate 
whether they were manifestations or the 
initial onset of his subsequently 
diagnosed diabetes mellitus.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record. If the issue remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


